Exhibit 10.30

Maximum Guarantee Contract

 

Shenzhen Development Bank

July 2009

Special Statement

 

In order to secure your company’s legitimate interest, before you sign this
contract, please read carefully and make sure the accuracy of the following
details.

 

1.      The application files submitted from your company must be true,
complete, legitimate, and effective. Misrepresentation, misleading or
significant omission are strictly forbidden.

 

2.      The applicant must make a thorough reading about every clause,
especially for the part with bold letters. Please confirm you fully understand
the meaning and legal consequences of these parts.

 

3.      Before signing this contract, your company is eligible to update the
details. Once the contract take effect, your company is required to fulfill the
obligations as well as sharing the rights of the contract.

 

4.      For your company’s interest, please contract us in 10 days of any
changes, such as living address, mailing address, contact number, business
operating fields, and legal representative.

 

5.      If you have any question regarding this contract, please feel free to
consult our bank.

 


 

 

Contract No. : ShenFaYinLianXiEBaoZi 20110216001-3

 

Party A (creditor of the principal contract): ShenZhen Development Bank-Dalian
XiGang Branch

Address:

Telephone: 0411-82580729

Contact: Longyi Tian; Position : Chair of Branch

 

Party B( guarantor) : Yixing Tongxin Metal Material Technology Co., Ltd.

Address: Zhaozhuang Village, South Tongshu Road, Dingshu Town, Yixing City

Phone: 86-510-87487868

Legal Representative: Lin Yabin

 

In order to ensure the cooperation between Party A and Dalian TOFA New Materials
Development Co, ltd. Party B are willing to be the third party to guarantee the
performance and obligation of Dalian TOFA New Materials Development Co, ltd.
Party A and Party B get the unanimous agreements to create this contract and are
obliged to comply with the contract details.

 

Article 1: Range of Guarantee

 

Under Shenzhen Development Bank-(Yinlianxizong) No. 2011216001-comprehensive
line of credit, the debtor is obliged for all debt or any possible debt,
including principal, interest rate, compounding interest rates, punitive
interests, and any relevant expenses. The maximum amount of the debt is
25,000,000 RMB. Total amount of 16,991,720 RMB under No. 20091210001 -
comprehensive line of credit and applicable interests, compounding interests,
penalties and fees.

 

Article 2: Guarantee Term

 

Guarantee term commences as of the maturity date of each specific credit
extended under the Master Contract and terminates two years later. A specific
credit guarantee period is calculated individually, either specific credit
extension, to ensure that the interval extension to renewal after expiration of
the period plus two years.

 

Article 3: Not Applicable

Article 4: Not Applicable

 

Article 5: This contract has two copies, one for Party A, and the other is kept
by Party B and the debtor.

 

Article 6: Forcible notarization doesn’t apply.

 

Article 7: Responsibilities of Guarantor

Party B is responsible for all the money involved with TOFA, such as principal
repayment, interest, compounded interest, punitive interest. By any chance that
TOFA defaults on its payment either before the expiration of the contract or to
the end of the contract. Party A can either directly ask TOFA for debt repayment
or ask Party B for debt repayment as well.  When the contract expires, Party A
has the authority to direct take money from Party B‘s account for debtor’s
obligation.

 

No matter if Party B or the guarantor needs to provide equivalent amount of
collateral, Party A has the rights and authority to push Party B to fulfill the
obligation.

 

 

 

 

Article 8: This contract is an independent contract, it has no connection with
any other contract, and therefore it isn’t involved with any other impacts with
other collaterals.

 

Article 9: This contract is an irrevocable letter of guarantee. It is not
influenced by any types of agreements or documentations. It also does not
affected by individual bankruptcy, insolvency ability, loss of the business
license, or change of the forms of constitution under any circumstances.

 

Article 10: Default of events and Responsibilities

A- Default:

Any of the following events would be defined as defaults

1-      Party B violations the binding requirements of the contract or Party B
explicit indicate that it will not perform the obligations of the contract

2-      Any documents, declaration, commitments submitted by Party B to Party A
are untrue, inaccurate, incomplete, or with the presence of misleading,
misrepresentation or material information omission.

3-      Party B intentionally conceal any material information or prohibited
Party A’s survey, investigation, or inspection.

4-      The inefficiency of Party B to chase bad debt or unreasonably dispose
their properties, assets, as well as the ignorance of bank debt

5-      Party B uses (including but not limited to Party B's related parties)
invalid contracts and arrangements, including but not limited to any false
receivable invoices or untrue information to get money or credits from Party A
or any other banks.

6-      Revocation of the guarantee or the guarantee is invalid

7-      The compulsory debt is unpaid or unsettled when the contract matures or
before the expiration

8-      Party B intentional evades the bank’s debt through association.

9-      When Party B is an cooperation

9-a Party B has significant financial problems, incurring huge business loss,
asset loss (including but not limited to outside collateral damage), or other
financial crisis.

9-b Party B is punished or investigated for any inside trading, or illegal
trading by government or any disciplinary authorities.

9-c Party B has material changes, such as merger and acquisition, buyouts,
reduction of capital, liquidation, reorganization, bankruptcy, revocation…

9-d The change of controlling shareholders, or actual controller that made Party
A concern the factor or the possibility of Party B’s repayments. Or any
unrevealed significant events of Party B’s legal representative, controlling
shareholders, actual controllers, including but not limited to illegal business
activities, or experiencing any types of investigation, inspection by any
regulatory authorities.

9-e Any negative change of Party B’s industry that lead Party A to concern about
Party B’s ability to repay the entire amount.

10-When Party B is individual

10-a Any Party B’s change, such as unemployed, permanent injury, job change,
business field change can cause Party A to doubt Party B’s guarantee.

10-b Party B was sued by court or enforced some sort of rights by regulatory
authorities for unethical behavior. Party A can doubt Party B’s ability to
perform its duty.

 

 

 

 

10-c After Party B’s inheritor or legatee reject or accept inheritance or legacy
stop guaranteeing the TOFA.

11 Any other events that lead Party A to doubt Party B’s performance of the
contract.

 

B: Responsibilities of default

If any sub rules happened with (A), Party A has one or more rights to execute
the followings

1-      Require Party B to perform the duty and Party A has the rights to direct
deduct money from Party B’ account (including contingencies) , such as
principal, interest, compounded interest, punishment fee, and other fees.
Including but not limited to investigation fee, due diligence fee, notarization
fee, as well as costs paid by Party A, such as lawsuit fee, arbitration fee,
travelling fee, delivery fee, announcement fee, execution feel.

2-      Require Party B to provide new guarantee under Party’s request,
including but not limited to collateral.

3-      Require Party B to payback Party A’s all losses

4-      In conformity with law, require to delegate Party B’s title to ask
debtor to payback it money owed. Party B has to pay the delegation fee.

5-      Request the court to stop Party B for selling assets for apparently
unreasonable price or unfair business transaction. Party B has to follow all the
orders initiated by Party A and pay all the fees incurred.

6-      Party A has the rights for any rescuing methods.

 

Article 11: For any predicated or unpredicted reason that lead the principal
contract or sub contract null or partially null. Party A has the rights to
request debtor to send back the authorized information and pay partial fees.
From the above condition, this contract is not affected and Party B still has
the guarantor’s responsibilities to let TOFA payback the money owed and exercise
the duty of the contract.

 

Article 12: Declaration, Guarantee and Commitment of Party B

1: Party B has legal power, authority to sign, deliver, and exercise the
contract. This contract is effective to Party B and has binding power to Party
B.

2: When Party B is a company, it has to be legally established in his locating
area, with continuity and great reputation, with 100% of ownership and
permission and approval from local government,

3: Party B has to guarantee that all the documentations submitted must be true,
complete, legal and effective. No misleading, misrepresentation or material
omission permitted./

4:Party B hereby commits that it will properly fulfill all the responsibilities
and obligations under the contract. It will not act in any forms to jeopardize
the contract without the notification to Party A.

5: Party B hereby commits that it will notify Party A for any change of the
company’s registered information, such as residence, mailing address, telephone
number, business sector, and legal representatives within ten days. If party B
fails to do so, party A will deliver the documents to Party B’s original
registered address and mark as delivered.

 

6: Party B confirmed that it has carefully reviewed, fully understand all terms
of the contract. To sign this contract is the true purpose of their company.

 

Article 13: Update of the contract

1: With unanimous agreement of both parties, this contract can be updated or
cancelled, and the process of update or cancellation must be in written format.

2: Party A has to get the consent from Party B to update the contract; therefore
Party B still has the guarantor’s responsibilities. Any deduction of debtor’s
obligation (including but not limited to reduction of principal, Maturity) can
be regarded as an automatic agreement from Party B which means Party B still has
the duty to exercise the obligation of the contract once the change is complete.

 

 

 

 

Article 14: During the Maturity of the contract, any action of tolerance,
postpone and extension from Party A to Party B can not be defined or regarded as
the acceptance or approval of Party A for the violation of the contract, or
regarded as the abandonment of the legal proceedings for Party A.

 

Article 15: Application of the law and solution of disputes

1: This contract is created under the law of People’s Republic of China and is
applied in People’s Republic of China.

2: The solution to the disputes of the contract is based on the contract’s
preset methods.

 

Article 16:

This contract will take effect once both Parties have signed it. If Party B is
an individual (then the agreement has to be signed by the individual, if Party B
is a company, it has to be signed by the company’s personnel who is in charge
with company’s seal on it)

 

Party A: ShenZhen Development Bank-Dalian Branch

Legal Representative: /s/

February 15, 2011

 

Party B: Yixing Tongxin Metal Material Technology Co., Ltd.

Legal Representative: /s/ Lin Yabin

February 15, 2011

 

 